Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 L5 recites “the female valve body” however, claim 28 L3 recites “a valve body”. It is unclear and indefinite if the female valve body is the same as the valve body or if they are distinct. Based on the disclosure and the dependent claims appearing to rely on claim 28 being generic to both the male and female embodiments, the Office will assume that the applicant meant to claim in L5 “the valve body” in order to maintain claim 28 as generic to both embodiments. 
Claim 32 L1-3 recites the limitations: “The coupling member according to claim 31, wherein the coupling member is a female coupler, the valve body is a female valve body, and the valve member is a sealing sleeve;”. However, notice that intervening claim 31 L1-3 already recites the same limitations. It is unclear and indefinite if the latter recitations of the limitations are the same as the previous recitations or if they are distinct. Based on the record, the Office will assume that they are the same. The Office suggests that claim 32 L1-3 is amended as follows: “The coupling member according to claim 31, ” to overcome this rejection.
Claim 38 L6 recites the limitation of “corresponding threads of the male nipple”.  Notice that the limitation of “the male nipple” is not previously recited and as such, there is insufficient antecedent basis for this limitation in the claim. The Office suggests amending the claim to modify "the" with --a--or --an-- as appropriate in order to overcome the rejection.
Claim 41 recites the following: “A quick connect/disconnect fluid coupling comprising a male nipple and a female coupler: the female coupler having: a female valve body extending along a longitudinal axis, the female valve body having an axially extending through-passage; and a rotatable thread sleeve radially outwardly of the female valve body, the rotatable thread sleeve being supported by the female valve body and being configured to freely rotate about the longitudinal axis of the female valve body; a male valve body extending along a longitudinal axis, the male valve body having an axially extending through-passage; and a spring-biased actuating sleeve radially outwardly of the male valve body; wherein a radially outward portion of the male valve body has radially outwardly protruding threads that are configured to threadably engage corresponding radially inwardly protruding threads of the thread sleeve; and wherein the actuating sleeve of the male nipple is biased forwardly, and wherein the actuating sleeve is configured to move relative to the male valve body between a forward position, in which the actuating sleeve of the male nipple is configured to engage the thread sleeve of the female coupler to restrict rotational movement of the thread sleeve, and a rearward position, in which the actuating sleeve of the male nipple is configured to disengage from the thread sleeve of the female coupler to permit rotational movement of the thread sleeve, thereby permitting the female coupler to be threadably decoupled from the male nipple; wherein the male nipple or the female coupler is the coupling member according to claim 28”. Notice that claim 41 is a dependent claim of claim 28 and claim 28 is written somewhat generic enough to read on either the coupling member being a male nipple or a female coupler. However, notice that intervening claim 28 already recites many of the limitations (see at least the highlighted limitations above) making it unclear and indefinite if the latter limitations (see for example “a quick connect/disconnect fluid coupling”, “a female valve body” and “a male valve body” among others in claim 41) are the same or related to the previously recited limitations (see for example “a quick connect/disconnect coupling” and “a valve body” among others in intervening claim 28) or if the latter recitations of claim 41 are all distinct from the previously recited limitation of claim 28 or if some latter limitations are distinct and other limitations are related to the previously recited limitations of claim 28. Based on the disclosure, the Office will assume that the repeated limitations of dependent claim 41 are the same as those previously cited. The Office suggests that claim 41 is amended to be in proper dependent form and that each element is properly redefined. For example:
“The coupling member according to claim 28, wherein the coupling member is a female coupler, the valve body is a female valve body, the female coupler having a rotatable thread sleeve radially outwardly of the female valve body, the rotatable thread sleeve being supported by the female valve body and being configured to freely rotate about the longitudinal axis of the female valve body; wherein the female coupler is configured to be coupled with a male nipple, the male nipple comprising a male valve body extending along a longitudinal axis, the male valve body having an axially extending through-passage; and a spring-biased actuating sleeve radially outwardly of the male valve body; wherein a radially outward portion of the male valve body has radially outwardly protruding threads that are configured to threadably engage corresponding radially inwardly protruding threads of the thread sleeve; and wherein the actuating sleeve of the male nipple is biased forwardly, and wherein the actuating sleeve is configured to move relative to the male valve body between a forward position, in which the actuating sleeve of the male nipple is configured to engage the thread sleeve of the female coupler to restrict rotational movement of the thread sleeve, and a rearward position, in which the actuating sleeve of the male nipple is configured to disengage from the thread sleeve of the female coupler to permit rotational movement of the thread sleeve, thereby permitting the female coupler to be threadably decoupled from the male nipple.”.
Claim 42 recites the following: “A quick connect/disconnect fluid coupling comprising a male nipple and a female coupler: the male nipple having: a male valve body extending along a longitudinal axis, the male valve body having an axially extending through-passage; wherein a radially outward portion of the male valve body has radially outwardly protruding threads, each thread having a first side and an axially opposite second side, wherein the first side is inclined relative to the radially outward portion of the male valve body by a first angle in a range of 30-degrees to 60-degrees, and wherein the second side is inclined relative to the radially outward portion of the male valve body by a second angle in a range of 80- degrees to 100-degrees; and a female valve body extending along a longitudinal axis, the female valve body having an axially extending through-passage; and a rotatable thread sleeve radially outwardly of the female valve body, the rotatable thread sleeve being supported by the female valve body and being configured to freely rotate about the longitudinal axis of the female valve body; wherein the rotatable thread sleeve has radially inwardly protruding threads that are configured to threadably engage the threads of the male nipple to couple the female coupler to the male nipple; wherein the male nipple or the female coupler is the coupling member according to claim 28”. Similar to claim 41 above, notice that claim 42 is a dependent claim of claim 28 and claim 28 is written somewhat generic enough to read on either the coupling member being a male nipple or a female coupler. However, notice that intervening claim 28 already recites many of the limitations (see at least the highlighted limitations above) making it unclear and indefinite if the latter limitations (see for example “a quick connect/disconnect fluid coupling”, “a female valve body” and “a male valve body” among others in claim 42) are the same or related to the previously recited limitations (see for example “a quick connect/disconnect coupling” and “a valve body” among others in intervening claim 28) or if the latter recitations of claim 42 are all distinct from the previously recited limitation of claim 28 or if some latter limitations are distinct and other limitations are related to the previously recited limitations of claim 28. Based on the disclosure, the Office will assume that the repeated limitations of dependent claim 42 are the same as those previously cited. The Office suggests that claim 42 is amended to be in proper dependent form and that each element is properly redefined. For example:
“The coupling member according to claim 28, wherein the coupling member is a male nipple and the valve body is a male valve body; wherein a radially outward portion of the male valve body has radially outwardly protruding threads, each thread having a first side and an axially opposite second side, wherein the first side is inclined relative to the radially outward portion of the male valve body by a first angle in a range of 30-degrees to 60-degrees, and wherein the second side is inclined relative to the radially outward portion of the male valve body by a second angle in a range of 80- degrees to 100-degrees; wherein the male nipple is configured to be coupled with a female coupler, wherein the female coupler comprises a female valve body extending along a longitudinal axis, the female valve body having an axially extending through-passage; and a rotatable thread sleeve radially outwardly of the female valve body, the rotatable thread sleeve being supported by the female valve body and being configured to freely rotate about the longitudinal axis of the female valve body; wherein the rotatable thread sleeve has radially inwardly protruding threads that are configured to threadably engage the threads of the male nipple to couple the female coupler to the male nipple.”.
Claim 43 recites the following: “A quick connect/disconnect fluid coupling comprising a male nipple and a female coupler: the male nipple having: a male valve body extending along a longitudinal axis, the male valve body having an axially extending through-passage; a flow sleeve axially moveable within the male valve body between a closed-position, which restricts fluid flow through the male valve body, and an open position, which permits fluid flow through the male valve body; and a spring configured to bias the flow sleeve toward the closed position; the female coupler having: a female valve body extending along a longitudinal axis, the female valve body having an axially extending through-passage; a sealing sleeve axially moveable within the female valve body between a closed-position, which restricts fluid flow through the female valve body, and an open position, which permits fluid flow through the female valve body; and a spring configured to bias the sealing sleeve toward the closed position; wherein the spring of the female coupler and/or the spring of the male nipple has a bellows configuration; or wherein the spring of the female coupler and/or the spring of the male nipple has a diamond-fold configuration; wherein the male nipple or the female coupler is the coupling member according to claim 28”. Similar to claim 41 above, notice that claim 43 is a dependent claim of claim 28 and claim 28 is written somewhat generic enough to read on either the coupling member being a male nipple or a female coupler. However, notice that intervening claim 28 already recites many of the limitations (see at least the highlighted limitations above) making it unclear and indefinite if the latter limitations (see for example “a quick connect/disconnect fluid coupling”, “a female valve body” and “a male valve body” among others in claim 43) are the same or related to the previously recited limitations (see for example “a quick connect/disconnect coupling” and “a valve body” among others in intervening claim 28) or if the latter recitations of claim 43 are all distinct from the previously recited limitation of claim 28 or if some latter limitations are distinct and other limitations are related to the previously recited limitations of claim 28. Based on the disclosure, the Office will assume that the repeated limitations of dependent claim 43 are the same as those previously cited. The Office suggests that claim 43 is amended to be in proper dependent form and that each element is properly redefined. For example:
“The coupling member according to claim 28, wherein the coupling member is a male nipple, the valve body is a male valve body and the valve member is a flow sleeve; wherein the male nipple comprises a spring configured to bias the flow sleeve toward the closed position; wherein the male nipple is configured to be coupled with a female coupler, wherein the female coupler comprises a female valve body extending along a longitudinal axis, the female valve body having an axially extending through-passage; a sealing sleeve axially moveable within the female valve body between a closed-position, which restricts fluid flow through the female valve body, and an open position, which permits fluid flow through the female valve body; and a spring configured to bias the sealing sleeve toward the closed position; wherein the spring of the female coupler and/or the spring of the male nipple has a bellows configuration; or wherein the spring of the female coupler and/or the spring of the male nipple has a diamond-fold configuration.”.
Claim 44 recites the limitations of “The coupling member according to claim 28, wherein one or more of the following is formed by an additive manufacturing process: the valve body, the valve member, the female valve body, the sealing sleeve of the female coupler, the spring of the female coupler, the thread sleeve of the female coupler, the actuating sleeve of the female coupler, the male valve body, the spring of the male nipple, and/or the flow sleeve of the male nipple”. Similar to claim 41 above, notice that claim 44 is a dependent claim of claim 28 and claim 28 is written somewhat generic enough to read on either the coupling member being a male nipple or a female coupler. However, notice that intervening claim 28 already recites some of the highlighted limitations in generic form (“the valve body” vs. “the female valve body”) and that other limitations lack proper antecedent basis since they were not previously recited (e.g. the spring of the female coupler) and/or are not linked to the previously recited components (e.g. “the threaded sleeve of the female coupler” notice that intervening claim 28 does not recite these elements nor are they linked to the coupling member of claim 28) making the scope of the claim unclear and indefinite. The Office suggests that claim 44 is amended as follows to overcome the rejection:
“The coupling member according to claim 28, wherein the valve body and/or the valve member is formed by an additive manufacturing process.”. 
Claim 45 recites the following: “The coupling member according to claim 28, wherein one or more of the following is formed as a unitary structure, such as via an additive manufacturing process: the female valve body, including a radially inner portion and a radially outer portion, the radially inner portion defining an axial flow passage and having a fluid orifice for enabling fluid flow through the female valve body; and/or the flow sleeve of the male nipple, in which the flow sleeve has a sealing portion for engaging a seal member of the male nipple, and a fluid orifice for enabling fluid flow through the male valve body. First, claim 45 recites the limitation “such as”, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Second, similar to claims 41 and 44 above, notice that claim 45 is a dependent claim of claim 28 and claim 28 is written somewhat generic enough to read on either the coupling member being a male nipple or a female coupler. However, notice that intervening claim 28 already recites some of the highlighted limitations in generic form (“the valve body” vs. “the female valve body”) and that other limitations lack proper antecedent basis since they were not previously recited and/or are not linked to the previously recited components (e.g. the flow sleeve of the male nipple notice that intervening claim 28 does not recite these elements nor are they linked to the coupling member of claim 28) making the scope of the claim unclear and indefinite. The Office suggests that claim 44 is amended as follows to overcome the rejection:
“The coupling member according to claim 28, wherein one or more of the following is formed as a unitary structure: 
the valve body, including a radially inner portion and a radially outer portion, the radially inner portion defining an axial flow passage and having a fluid orifice for enabling fluid flow through the valve body; and/or 
the valve member, in which the valve member has a sealing portion for engaging a seal member of the coupling member, and a fluid orifice for enabling fluid flow through the valve body.”.
Claim(s) 29-45, being dependent on any of the preceding claim(s) above, inherit the same deficiencies as the parent/intervening claim(s) and as such is/are rejected in the same manner, see the rejection(s) above.

Allowable Subject Matter
Claims 46-47 are allowed.
Claims 28-45 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:

As best understood by the Office, the closest prior art are: Jenski (US 10,619,786), Zhang (US 9,279,529), Nick (US 9,217,524), Tiberghien (US 9,080,712), Zeiber (US 7,762,279; US 7,575,024), Marban (US 7,111,641), Tanida (US 6,170,522), Braun (US 6,024,124), McKeon (US 4,949,745), De Menibus (US 4,674,535), Baniadam (US 3,706,318), Snyder (US 3,446,245), Nick (US 2012/0241021), Arcaro (US 5,546,984), Thomas (US 2,453,389), Courtot (US 2,898,963) and Wurzburger (US 2,884,981). Courtot and Wirzburger teaches examples of coupling assemblies comprising a locking feature similar to the one disclosed in Figs. 6-7 in the application. Arcaro and Thomas teaches examples of coupling assemblies comprising biased valve members comprising a bellows structure similar to a feature of the claimed invention. Jenski, Zhang, Nick, Tiberghien, Zeiber, Marban, Tanida, Braun, McKeon, De Menibus, Baniadam, Snyder and Nick teaches of various examples of valved coupling assemblies comprising similar structure to applicant’s general invention. Notice that most of the prior art teaches at least male nipples and/or female couplers each having a valve body with a spring biased valve member capable of being slidably moved to the open position when the coupling component are coupled and a threaded portion capable of coupling with corresponding threads to secure the coupling. However, notice that the closest prior art fails to disclose the structure and function of the resilient interlocking element (49 / 38) and its interaction with the rest of the components as claimed. This resilient interlocking element is used by the claimed invention to both secure the valve member and guide the movement of valve member within the valve body. Notice that the closest prior art lacks this feature since the prior art either uses other means such as frontal surfaces of the valve body or valve stem that secures and prevents the valve member from sliding away from the coupling (see for example Jenski or Baniadiam) and/or the valve member comprises a flange capable of engaging a shoulder of the valve body which prevents the valve member from sliding further away (see for example Snyder, Nick ‘021). It is noted that in the PCT reports, Tanida is listed as an X-Reference. However, it is noted that the PCT report examiner’s interpretation of the “resilient interlocking elements” (see at least 43 in Tanida) is flawed since the interpreted components are not resilient or flexible and are in fact solid components acting as “sliding rails” for the valve sleeve (see at least 41 in Tanida) and there would no advantage to making these elements to be resilient or flexible as claimed since they could hinder the operation of the valve. As such, the closest prior art fails to disclose or render obvious without impermissible hindsight the particular structure and function of the claimed invention of claims 28-47 and as shown in at least Fig. 1 of the application.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Colon-Morales, whose telephone number 571-270-1741 and fax number is 571-270-2741. If internet communications are authorized, the examiner can be reached via email at david.colon-morales@uspto.gov (see MPEP 502.03 for more details on internet communications). The examiner can normally be reached on Monday-Friday (7:30AM-3:30PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at 571-272-6007 or Craig Schneider can be reached at 571-272-3607 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID COLON-MORALES/Primary Examiner, Art Unit 3753